Appeal from a judgment of the Seneca County Court (Dennis F. Bender, J.), rendered September 16, 2013. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: In appeal No. 1, defendant appeals from a judgment convicting him upon his plea of guilty of criminal possession of a controlled substance in the third degree (Penal Law § 220.16 [1]). In appeal No. 2, defendant appeals from a judgment convicting him upon his plea of guilty of criminal sale of a controlled substance in the third degree (§ 220.39 [1]). The two pleas were entered in a single plea proceeding.
We reject defendant’s contention in each appeal that he did not knowingly, intelligently and voluntarily waive his right to appeal (see generally People v Lopez, 6 NY3d 248, 256 [2006]). The record establishes that County Court “ ‘engage [d] . . . defendant in an adequate colloquy to ensure that the waiver of the right to appeal was a knowing and voluntary choice’ . . . , and informed him that the waiver was a condition of the plea agreement” (People v Krouth, 115 AD3d 1354, 1354-1355 [2014], lv denied 23 NY3d 1064 [2014]; see Lopez, 6 NY3d at 257; People v Dunham, 83 AD3d 1423, 1424 [2011], lv denied 17 NY3d 794 [2011]). Defendant’s challenge in each appeal to the factual sufficiency of the plea allocution is foreclosed by his valid waiver of the right to appeal (see People v Northrup, 23 AD3d 1102, 1102 [2005], lv denied 6 NY3d 757 [2005]). Contrary to defendant’s contention in appeal No. 1, his waiver encompasses his challenge to the court’s suppression ruling (see People v Sanders, 25 NY3d 337, 342 [2015]; People v Kemp, 94 NY2d 831, 833 [1999]). Finally, although defendant’s waiver of his right “to appeal the propriety of [his] conviction to a higher [c]ourt” does not foreclose his “right to invoke the [this Court’s] interest-of-justice jurisdiction to reduce the sentence” (Lopez, 6 NY3d at 255; see People v Maracle, 19 NY3d 925, 927-928 *1940[2012]), we decline in each appeal to reduce defendant’s bargained-for sentence as a matter of discretion in the interest of justice (see CPL 470.15 [6] [b]).
Present — Whalen, P.J., Peradotto, DeJoseph, Curran and Winslow, JJ.